Smith, P. J.:
Assuming plaintiff’s right to recover for breach of contract, the items allowed for the board of defendant’s men, forexpressand freight charges, and cartage paid,-amounting to $277.15, are not questioned. As tliis was not a liquidated claim, nor capable of accurate ascertain-' ment, we are unable to find any authority for the allowance by the jury of interest upon-the amount of damages which they should find.. It appears also that while the .defendant was attempting to perform its contract some labor was furnished.- by the plaintiff. It does not appear that plaintiff was required to furnish this labor nor that there was any'agreement oil the part of defendant to pay .for the same nor that it was performed on defendant’s request. The allowance of the item of $311.08, therefore, for the labor of plaintiff’s men would seem to have been unauthorized.
Thé-xlearned,trial judge allowed the jury to find as an item of plaintiff’s damages the rental value of the mill from February first, the date upon which it Was. to lie finished, nritil May eighth, the date upon which --the defendant was notified that the plaintiff deemed the contract unperformed, and further to August first, the date upon which new machinery was installed in the mill by the plaintiff himself. It is not easy in this class of cases to state a rule of damage winch shall give fair compensation for injury sustained by'a .breach of such a contractas is here involved. From the failure to. perform the contract the plaintiff has lost the use of at least part of his mill from November twelfth, when he handed the mill over to ' defendant for the installation of the machinery contracted- for, until ' *401May eighth, when the jury has found that the plaintiff rightfully declared the contract forfeited. This period would seem to me to be the period for which the plaintiff might claim damage in the loss of rental value. Inasmuch, however, as the period is of substantially the same length as the period from February first to August first, for which damages were in fact allowed, the difference is not substantial, and for that alone the judgment should not be reversed. During this period from' November twelfth to May eighth the work was in part delayed by strikes, for which delay the defendant under the contract was not to be held liable. But "this contract contemplated the final furnishment of sufficient adaptable machinery, and having failed to perform its part of the contract defendant cannot claim the benefit of that part which exempted it from liability by reason of strikes. Further, it may be that some of this delay was caused by changes in 'the plan of the machinery to be furnished, made by the plaintiff himself, which would require longer time than was contemplated by the contract. To these changes, however, the defendant assented, and having failed to perform the contract to furnish machinery that would make this glazed cotton wadding, it is immaterial whether the delay has been caused by the attempted furnishment of the machinery first provided for or of parts contemplated by subsequent modifications of that-original agreement.
A question is further raised as to the right of the plaintiff to recover as damage the rental value of the entire mill when the partió be reconstructed for glazed cotton wadding contemplated only the reconstruction of a part of the machinery in the mill which occupied a part only of the mill proper. There seems to be some evidence that the construction of this machinery, however, appropriated all of the power of the mill, so that during the course of construction it was impossible to use the balance of the mill for any purpose. If in the performance of the contract the whole mill was entirely occupied or so far occupied that no separate business could he run therein, it would then seem that a part of the injury.was the loss of the rental value of the whole mill. If, however, part of the machinery was not to be reconstructed and part of the mill could have been continued in use as a knitting mill or for other *402purposes it would seem to have been impropér to have allowed the jury to charge against this defendant the rental value of the whole mill as par.t of the damage for the breach of this contract.
The principal obstacle,-however, to the affirmance of this judg- , mént lies in the plaintifPs proof of the -rental value of this mill. This proof was attempted to be-made by the witness North who had lived in Cohoes since 1851 and had owned a mill for the manufacture of knit goods in that place. He swears that fifteen years - before he had been through the mill and had seen the machinery • that he only knew the horse power by what he had been informed and he did not testify to what he had been informed thereupon, He knew what machinery was there only from what the plaintiff himself had testified. He was not acquainted with the manufacture of glazed cotton wadding and did not know that there was a mill in the State of New York engaged in that business; Without knowledge of the rental of any mills for the manufacture of glazed cotton wadding he swears that a mill would be equally valuable for the manufacture of any textile goods and that the value of the rental of this mill for the purpose of manufacturing glazed cotton wadding would be twenty dollars a day. He swears that he places the ■ rental value, not upon the income,, but upon the cost of maintenance and a fair interest over on the money invested. He further ' swears: “ It might produce an income and it might not. My idea of the rental value of that property, therefore, depends upon the cost of maintenance and a fair return on the investment,- and not on Whether it is worth more or less to manufacture glazed cotton wadding,” The evidence of this witness as to the rental value of • this mill Was duly objected to, and after it was admitted and it further - appeared ■ as to the basis upon which he put the rental value, motion was duly made by counsel for the defendant to strike out the evidence as incompetent and that the witness was not qualified to answer. In my judgment the 'evidence should not have been admitted, or, if admitted, should have been, thereafter stricken out on motion. It was not necessary to prove the rental value of that mill as a mill for the manufacture of glazed cotton wadding. At the time it was handed over to defendant it was fully equipped for ■ the manufacture of knit goods. . If the mill from November 12, 1902, to May 8, 1903, had not been wrongfully occupied by the *403defendant it could have been used through that period for the .manufacture of knit goods, and evidence of its rental value for the manufacture of knit goods would have been "more definite and a fairer estimate of the injury done to- the plaintiff than any speculation as to what might have been its -rental value for the manufacture of glazed cotton wadding. It appears, however, that the witness was basing his. evidence of rental value upon the profit to •be made. He swears unqualifiedly that he bases it upon the cost of maintenance and a fair return for the money invested. The reason stated by the authorities why the rental value should be taken as the measure of damage expressly excludes this item of proof or a fair return for the money invested as an element of damage because of its uncertainty. So that while the witness has designated his estimate as rental value, he shows by his testimony that he is giving evidence of fair profit which might have been made, which the law characterizes as.too uncertain as a rule of damage. Moreover, it is impossible to conceive how one can estimate the rental value of a mill without knowledge of its powerj nor would it be competent for a witness to base an estimate upon -hearsay knowledge "of power, especially when he fails to disclose what the information is upon which he is acting. The learned judge at one time ruled that it was improper for the witness to base his answer upon what had been sworn to by another witness as to vyhat machinery was in the mill, but he allowed the question to be answered without any further evidence as to the witness’s knowledge of what, machinery was there, and the witness had not been in the mill in fifteen years. The defendant may rightfully complain, I think, of a verdict which is allowed to be based upon such evidence.
The judgment and order should, therefore, be reversed and a new trial granted, with costs to appellant to abide the event.
All concurred.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.